09-0131-ag
         Krasniqi v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A098 772 002
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of February, two thousand ten.
 5
 6       PRESENT:
 7                            DENNIS JACOBS,
 8                                 Chief Judge,
 9                            ROGER J. MINER,
10                            GERARD E. LYNCH,
11                                Circuit Judges.
12
13       _______________________________________
14
15       GJELIL KRASNIQI,
16                Petitioner,
17
18                             v.                               09-0131-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25
26
27
28
29
30
 1   FOR PETITIONER:        Joshua E. Bardavid, New York, New
 2                          York.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General, Civil Division; Carl H.
 6                          McIntyre, Jr., Assistant Director;
 7                          Kate D. Balaban, Trial Attorney,
 8                          Office of Immigration Litigation,
 9                          United States Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Gjelil Krasniqi, a native and citizen of Serbia, seeks

17   review of a December 15, 2008 order of the BIA, affirming

18   the September 24, 2007 decision of Immigration Judge (“IJ”)

19   Noel Ferris, which denied his application for asylum,

20   withholding of removal, and relief under the Convention

21   Against Torture (“CAT”).   In re Gjelil Krasniqi, No. A098

22   772 002 (B.I.A. Dec. 15, 2008), aff’g No.   A098 772 002

23   (Immig. Ct. N.Y. City Sept. 24, 2007).   We assume the

24   parties’ familiarity with the underlying facts and

25   procedural history in this case.

26       Under the circumstances of this case, we review both

27   the BIA’s and the IJ’s decisions.   See Yun-Zui Guan v.

28   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per curiam).


                                   2
1    The applicable standards of review are well-settled.        8

2    U.S.C.

3    § 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

4    95 (2d Cir. 2008).

5        Substantial evidence supports the agency’s adverse

6    credibility determination.     The IJ reasonably noted that,

7    although Krasiniqi claimed to understand the interpreter,

8    his testimony was “confused,” and throughout his hearing, he

9    failed to answer questions directly or coherently.        We defer

10   to the IJ’s assessment of Krasniqi’s demeanor.     See Majidi

11   v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).     In

12   addition, the IJ highlighted several discrepancies present

13   in the record, including an inconsistency as to the date on

14   which Krasniqi’s cousin was allegedly murdered and the

15   omission of an alleged persecutory event from Krasniqi’s

16   asylum application.     The IJ reasonably found that these

17   material discrepancies undermined Krasniqi’s credibility.

18   See, e.g., Dong v. Ashcroft, 406 F.3d 110 (2d Cir. 2005)

19   (per curiam).     Moreover, no reasonable fact-finder would

20   have been compelled to accept Krasniqi’s explanations that

21   these discrepancies were a mere oversight or an error on the

22   part of others.     See Majidi, 430 F.3d at 81.


                                     3
1        Ultimately, because the only evidence of a threat to

2    Krasniqi’s life or freedom depended upon his credibility,

3    the adverse credibility determination in this case

4    necessarily precludes success on his claim for asylum,

5    withholding of removal and CAT relief.    See Paul v.

6    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); see also Wu Biao

7    Chen v. I.N.S., 344 F.3d 272, 275-76 (2d Cir. 2003) (per

8    curiam).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34(b).

17                                FOR THE COURT:
18                                Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    4